Citation Nr: 1107537	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  06-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 20 percent for left biceps 
tendonitis (post total left shoulder arthroplasty) from July 1, 
2005 through March 14, 2006.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty for over 20 
years until his retirement in June 1987.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, continued a 10 percent rating for left biceps tendonitis.  
Interim rating decisions increased the schedular rating for left 
biceps tendonitis (including post-total shoulder arthroplasty) to 
20 percent, effective July 1, 2005, and also assigned schedular 
total (post total shoulder arthroplasty) ratings for the left 
shoulder disability from May 27, 2004 through June 30, 2005, and 
from March 15, 2006 through April 30, 2007.  Because the shoulder 
was rated at the maximum rating possible during the post-
arthroplasty periods, the ratings for those periods are not for 
consideration herein.  Accordingly, when the claim was previously 
before the Board in December 2009, the issue on appeal was 
characterized as entitlement to an increase in the ratings 
assigned for left biceps tendonitis, currently assigned staged 
ratings of 10 percent prior to May, 27, 2004, and 20 percent from 
July 1, 2005.  The Board decision denied a rating in excess of 10 
percent for left biceps tendonitis prior to May 27, 2004 and 
granted an increased rating of 50 percent for post total left 
shoulder arthroplasty left biceps tendonitis from May 1, 2007.  
The remaining matter of entitlement to a rating in excess of 20 
percent for left biceps tendonitis (post total left shoulder 
arthroplasty) from July 1, 2005 through March 14, 2006 was 
remanded for additional development.  [Notably, the December 2009 
Board decision also denied a rating in excess of 10 percent for 
right knee chondromalacia patella with degenerative joint 
disease.]

The matter of entitlement to a total disability rating 
based on individual unemployability due to service 
connected disability (TDIU) is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if any action on his part is 
required.




FINDING OF FACT

By a December 2009 letter the Veteran was asked to provide 
identifying information and releases needed to secure pertinent 
outstanding evidence necessary to adjudicate his claim for a 
rating in excess of 20 percent for left biceps tendonitis (post 
total left shoulder arthroplasty) from July 1, 2005 through March 
14, 2006; a year has lapsed since that request; he has not 
responded.


CONCLUSION OF LAW

By failing to submit identifying information and releases for 
evidence requested in connection with his claim for a rating in 
excess of 20 percent for left biceps tendonitis (post total left 
shoulder arthroplasty) from July 1, 2005 through March 14, 2006 
within a year following the date of the request, the Veteran has 
abandoned the claim, and his appeal in this matter must also be 
considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002); 38 C.F.R. § 3.158 (a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Fed. Cir. 2009).  
The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to its initial adjudication.  
An August 2003 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
Two letters in October 2008 (the October 21, 2008 letter provided 
additional information regarding rating criteria and supercedes 
the October 11, 2008 letter) also informed the Veteran of 
disability rating and effective date criteria.  Supplemental 
statements of the case in March 2009 and July 2010 readjudicated 
the matter (curing any notice timing defect).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  He has received the 
general-type notice described in Vazquez-Flores, and has had 
ample opportunity to respond/supplement the record.  It is not 
alleged that notice was less than adequate.

The Veteran's treatment records pertaining to the matter decided 
herein have been associated with the claims file.  The RO 
arranged for adequate (See Barr v. Nicholson, 21 Vet. App. 303 
(2007)) VA examinations in September 2003, July 2007, and July 
and December 2008.  As explained below, further pertinent 
evidence is outstanding, but cannot be obtained without the 
Veteran's cooperation.  VA's duty to assist is met; it is the 
Veteran who has failed to meet his responsibility in the 
development of pertinent evidence.

Factual Background, Legal Criteria, and Analysis

When evidence requested in connection with an original claim or a 
claim for increase is not furnished within 1 year of the request, 
the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The Board's December remand noted the following:  

Regarding the rating for left biceps tendonitis, 
status post total left shoulder arthropasty from July 
1, 2005 through March 14, 2006 (the period following 
the expiration of the 100 percent rating following the 
initial total replacement until the second was 
performed), the record shows that the Veteran received 
treatment at a private facility prior to the second 
surgery.  While records of the second total 
replacement surgery are associated with the claims 
file, the interim treatment records are not.  
Significantly, there are references to private 
treatment records dated in December 2005.  Notably, 
the Veteran also received treatment from VA during 
this period of time (and there is some suggestion that 
a Workman's Compensation claim may have been filed).  
The records outstanding/possibly outstanding records 
identified are pertinent to the matter remaining for 
consideration, and must be secured.  The Veteran's 
cooperation (by identifying all treatment providers 
and providing any necessary releases for private 
records) is needed for development to be completed.  
He is advised that under 38 C.F.R. § 3.158(a) where 
evidence requested in connection with a claim for 
increase is not furnished within one year of the 
request, the claim is to be considered abandoned.

A December 2009 letter to the Veteran asking him to complete and 
return enclosed VA Form 21-4142 (Authorization and Consent to 
Release information to the Department of Veterans Affairs) so 
that VA could secure records from May 2004 to April 2006.  The 
letter also asked him to indicate whether he had filed any 
insurance/Workman's compensation claims pertaining to a motor 
vehicle accident in which he was involved in December 2005.  The 
letter was mailed to the Veteran's current address and was not 
returned as undelivered.  He did not respond.

The Veteran has not responded to a request for releases to secure 
such information/evidence and one year has passed since the 
releases was first requested (in December 2009).  The critical 
facts at this stage are clear.  The Veteran has not provided VA 
with releases necessary for VA to secure critical information and 
evidence pertaining to his claim for a rating in excess of 20 
percent for left biceps tendonitis (post total left shoulder 
arthroplasty) from July 1, 2005 through March 14, 2006.  The 
regulation governing in this situation, 38 C.F.R. § 3.158(a), is 
clear and unambiguous, and mandates that the claim will be 
considered abandoned.  Hence, the Board has no recourse but to 
conclude that the Veteran has abandoned his claim.  See Hyson v. 
Brown, 5 Vet. App. 262 (1993) (while VA does have a duty to 
assist the appellant in the development of a claim, that duty is 
not limitless).  
The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where his 
cooperation is needed for evidentiary development (see Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he deliberately 
choose to ignore requests for a critical pertinent release, as 
appears to be the case here.  As the Veteran has abandoned his 
claim for a rating in excess of 20 percent for left biceps 
tendonitis (post total left shoulder arthroplasty) from July 1, 
2005 through March 14, 2006, there remains no allegation of error 
of fact or law for appellate consideration in this matter.  Under 
38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

The appeal seeking a rating in excess of 20 percent for left 
biceps tendonitis (post total left shoulder arthroplasty) from 
July 1, 2005 through March 14, 2006 is dismissed.


REMAND

The December 2009 Board remand also noted that "the December 
2008 VA examiner's comments regarding the effect of the Veteran's 
service-connected disabilities on employability raise a question 
of entitlement to TDIU (which is considered part of his claim for 
increase).  Such claim has not been addressed by the RO.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009)."  Accordingly, the RO 
was instructed to "arrange for all necessary development and, 
with the Veteran's co-operation, adjudicate the matter of 
entitlement to a TDIU rating."  If the Veteran filed a notice of 
disagreement with a negative decision, and perfected his appeal 
after an SOC was issued, the matter of TDIU was to be returned to 
the Board.  [Notably, the December 2009 rating decision shows 
that the Veteran has been assigned a combined 100 percent 
schedular rating from October 30, 2007; however, such rating does 
not encompass the entire appeal period.]

Although the Veteran was provided notice with respect to TDIU in 
the December 2009 letter, his claim for TDIU has not yet been 
adjudicated.  Significantly, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

The RO should adjudicate the matter of 
entitlement to a TDIU rating.  If, and only 
if, the Veteran files a notice of 
disagreement with a negative decision and 
perfects an appeal after a SOC is issued, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


